DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandeis (US 2020/0129695 A1) in view of Sibbitt Jr. et al. (US 2007/0016144).
With regard to claim 1, Brandeis teaches a syringe assembly, comprising: an assembly housing (housing shown in Fig. 3A, [0058]); a first syringe disposed within the assembly housing, the first syringe comprising: a first syringe body defining a first syringe cavity and a first syringe port, wherein the first syringe port is in fluid communication with the first syringe cavity (Figs. 3 310A port at distal end); and a first plunger movable within the first syringe .  Brandeis teaches using a connector for synchronized infusion and aspiration between the plunger such at as one plunger moves in a first direction the other plunger moves in a second opposite direction (Figs. 3 connector 303, [0057]) but does not discloses using racks on the plunger and a connecting gear.  However, Sibbitt et al. teach two syringes in a housing and reciprocal movement between two plungers for infusion and aspiration and equivalently using two plungers each with a gear rack which move relative to each other due to a connecting gear and that this is equivalent to such movement using a connector (Figs. 1a and 1F gear 150, racks 132 and 142, [0070], [0071], Fig.10F connection line 1052, [0101]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plungers with gear racks and a connecting gear to achieve reciprocal movement in Brandeis as Sibbitt et al. teach this is equivalent to using connecting line between the plungers and would yield the same predictable result.
With regard to claims 2-5, the gear is meshed in engagement with both plungers in all positions which would include priming, delivery, and pushing configurations.
With regard to claims 11 and 21, see [0065], the housing is made of two potions connected by a hinge.

With regard to claim 20, see [0060] a canula connected to the tubing connected to the syringe ports is in fluid communication between the second syringe port and the first flow path.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandeis (US 2020/0129695 A1) and Sibbitt Jr. et al. (US 2007/0016144) as applied to claim 1 above, and further in view of Brandeis (US 2016/0263319 A1).
With regard to claims 6-8, Brandeis teaches a device substantially as claimed.  Brandeis does not disclose a main and intermediate pusher as recited.  However, Brandeis ‘319 teaches a dual syringe assembly with reciprocal movement in which the plungers have racks which are connected via multiple gears, the gear ratio can be controlled to control delivery and displacement ([0067], [0068], exemplary Figs. 3 gears 312A-C, [0078]-[0081]).  Exemplary member 312A and the pinon is taken as the intermediate pusher shaft engaged with the first plunger, 312B and the pinon is taken as the main pusher shaft, 312C is taken as the connecting gear in meshed engagement with the racks via the other members, the gear teeth are taken as the plurality of ears.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use additional gears in Brandeis as in Brandeis’319 which would read on the main and intermediate pusher as above as this would allow for additional control over the displacement which would yield the same predictable result.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandeis (US 2020/0129695 A1), Sibbitt Jr. et al. (US 2007/0016144), and Brandeis (US 2016/0263319 A1) as applied to claim 6 above, and further in view of Dai et al. (US 2007/00060894 A1).
With regard to claim 10, Brandeis, Sibbitt Jr et al., and Brandeis ‘319 teach a device substantially as claimed.  Brandeis, Sibbitt Jr et al., and Brandeis ‘319 do not disclose a second pusher and pusher extension.  However, Dai et al. discloses using different gear ratios to achieve the desired travel for delivery ([0012]) and discloses an arrangement which includes two plungers with racks which move via engagement with a main pusher shaft (Fig. 3 member 62), an intermediate shaft connected to a first plunger (Fig. 3 member 64 connected to plunger 67), a connecting gear (Fig. 3 member 58), a second pusher engaged with a second plunger (Fig. 3 member 70), and a second pusher extension (Fig. 3 member 68).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use additional gears in Brandeis. Sibbitt Jr et al., and Brandeis ‘319 as Dai et al. further teaches using various gear arrangement and ratios to control movement of the plungers and this would yield the same predictable result.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandeis (US 2020/0129695 A1) in view of Sibbitt Jr. et al. (US 2007/0016144) as applied to claim 11 above, and further in view of Guo et al. (US 2019/0321021 A1).
With regard to claim 12, Brandeis teaches a device substantially as claimed.  Brandeis does not specifically disclose a window.  However, Guo et al. teach using a window in a housing aligned with syringes to view the contents ([0013], [0050]).  It would have been obvious to a .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783